Filed 4/19/21 P. v. Rivas CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H047066
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. C1761636)

           v.

 JOSE ANTONIO RIVAS,

           Defendant and Appellant.


                                        MEMORANDUM OPINION
         We resolve this case by memorandum opinion pursuant to California Standards of
Judicial Administration, Title 8, Standard 8.1. (See also People v. Garcia (2002)
97 Cal.App.4th 847, 853–855.)
         A jury convicted defendant Jose Rivas of four counts of violating Penal Code
section 288, subdivision (c)(1) [lewd act with a child 14 or 15 years old]. The
complaining witness was his step-granddaughter. As described by the trial court at
sentencing, “Count 1 involved the defendant getting on top of the victim and thrusting his
lower body onto the victim’s lower body. [¶] Count 2 involved the defendant grabbing
the victim’s hand and placing it onto his penis[.] [¶] Count 3 involved the defendant
placing his hand on her vagina and attempting to insert his finger into the victim's
vagina[.] [¶] Count 4 involved the defendant lifting the victim’s sports bra … allowing
him to place his mouth on the victim’s nipple.” Defendant was sentenced to four years in
prison, ordered to pay fines and fees, and ordered to submit to HIV testing under Penal
Code section 1202.1.
       Defendant’s sole contention on appeal is that the HIV testing order is not
supported by probable cause to believe there was a bodily fluid transfer capable of
transmitting HIV, as required by Penal Code section 1202.1, subdivision (e)(6). The
Attorney General concedes there is insufficient evidence to support the order and that the
appropriate remedy is to remand the matter to the trial court to afford the prosecution an
opportunity to establish probable cause if it elects to do so.
       Penal Code section 1202.1, subdivision (e)(6) requires that a defendant convicted
of specified sexual offenses (including a violation of Pen. Code, § 288) be ordered to
submit to HIV testing if “there is probable cause to believe that blood, semen, or any
other bodily fluid capable of transmitting HIV has been transferred from the defendant to
the victim.” (Pen. Code, § 1202.1, subd. (e)(6)(A).) After reviewing the entire record,
we agree there is insufficient evidence to meet that standard here. (See People v. Butler
(2003) 31 Cal.4th 1119, 1127 [standard requires facts that “would lead a person of
ordinary care and prudence to entertain an honest and strong belief that blood, semen, or
any other bodily fluid capable of transmitting HIV has been transferred from the
defendant to the victim.”].) We will therefore remand the matter to the trial court to
allow the prosecution to present additional evidence of bodily fluid transfer. (Id. at
p. 1129.)
                                      DISPOSITION
       The judgment is reversed and the case remanded for the purpose of allowing the
prosecution to elect whether to present additional evidence supporting a Penal Code
section 1202.1 HIV testing order. This disposition does not affect defendant’s
convictions or prison term. If sufficient evidence to support a testing order is presented
on remand, the trial court shall reinstate the original sentence. If such evidence is not


                                              2
presented, the trial court shall strike the HIV testing order and otherwise reinstate the
sentence.




                                              3
                                ____________________________________
                                Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Danner, J.




H047066 - The People v. Rivas